[exhibit102changeincontro001.jpg]
Exhibit 10.2 ENERGY FOCUS, INC. CHANGE IN CONTROL BENEFIT PLAN Section 1.
INTRODUCTION. The Energy Focus, Inc. Change in Control Plan (the “Plan”) is
hereby established effective [February 19, 2017] (the “Effective Date”). The
purpose of the Plan is to provide for the payment of certain benefits to
selected eligible employees and directors of Energy Focus, Inc. (the “Company”)
in the event of a Change in Control (as defined below). This Plan document also
is the Summary Plan Description for the Plan. For purposes of the Plan, the
following terms are defined as follows: (a) “Affiliate” means any corporation
(other than the Company) in an “unbroken chain of corporations” beginning with
the Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
(b) “Annual Base Salary” means the annualized base pay amount (excluding
incentive pay, premium pay, commissions, overtime, bonuses, and other forms of
variable compensation) as in effect immediately prior to an Involuntary
Termination and prior to any reduction that would give rise to an employee’s
right to resign for Good Reason. (c) “Board” means the Board of Directors of the
Company; provided, however, that if the Board has delegated authority to
administer the Plan to the Compensation Committee of the Board, then “Board”
shall also mean the Compensation Committee. (d) “Cause” means, with respect to a
particular employee, the occurrence of any of the following events: (i) such
employee’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (ii) such employee’s intentional, material
violation of any contract or agreement between the employee and the Company or
of any statutory duty owed to the Company; (iii) such employee’s unauthorized
use or intentional unauthorized disclosure of the Company’s confidential
information or trade secrets; (iv) such employee’s gross negligence or gross
misconduct; (v) such employee’s material failure to competently perform his/her
assigned duties for the Company; (vi) sustained poor performance of any material
aspect of the employee’s duties or obligations including refusal to follow
lawful instructions from the employee’s manager or the then current Board; or
(vii) employee’s conviction of, or the entry of a pleading of guilty or nolo
contendere by such employee to, any crime involving moral turpitude or any
non-vehicular felony; provided, in the case of clauses (v) and (vi), such
behavior shall only be deemed Cause if such failure or poor performance has not
been substantially cured to the satisfaction of the Board within 30 days after
written notice of such failure or poor performance has been given by the Company
to the employee. The determination of whether a termination is for Cause shall
be made by the Board in its sole and exclusive judgment and discretion. (e)
“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:



--------------------------------------------------------------------------------



 
[exhibit102changeincontro002.jpg]
2 (1) any “person” (as such term is used in Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any majority controlled subsidiary of the Company, or the
fiduciaries of any Company benefit plans) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company; (2)
individuals who, as of the beginning of any 24 month period, constitute the
Board (as of the date hereof, the “Incumbent Board”) cease for any reason during
such 24 month period to constitute at least a majority of the Board, provided
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company; or
(3) consummation of (A) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 35% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
the Company, or (C) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 35% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition. Notwithstanding the foregoing, (x) if any payment or distribution
event applicable to an Award is subject to the requirements of Section
409A(a)(2)(A) of the Code, the determination of the occurrence of a Change of
Control shall be governed by applicable provisions of Section 409A(a)(2)(A) of
the Code and regulations and rulings issued thereunder for purposes of
determining whether such payment or distribution may then occur, and (y) a
transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. (f) “COBRA” means
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. (g)
“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------



 
[exhibit102changeincontro003.jpg]
3 (h) “Company” means Energy Focus, Inc. or its successor. (i) “Eligible
Employee” means an employee of the Company that meets the requirements to be
eligible to receive Plan benefits as set forth in Section 2. (j) “Entity” means
a corporation, partnership, limited liability company or other entity. (k) “Good
Reason” for an employee’s resignation means the occurrence of any of the
following events, conditions or actions taken by the Company without Cause and
without such employee’s consent: (i) the assignment to an employee of any duties
or responsibilities that results in a material diminution in the employee’s
authorities, duties or responsibilities as in effect immediately prior to such
reduction; provided, however, that a change solely in the employee’s title or
reporting relationships shall not provide the basis for a termination with Good
Reason; (ii) a material reduction by the Company in the employee’s annual base
salary, as in effect prior to such reduction; (iii) a relocation of the
employee’s principal business office to a location that increases the employee’s
one-way driving distance by 30 miles or more, except for required travel by the
employee on the Company’s business consistent with such employee’s business
travel obligations as in effect on the Effective Date; or (iv) a material breach
by the Company of any provision of the Plan or any other material agreement
between the employee and the Company concerning the terms and conditions of the
employee’s employment; provided, however, that in each case above, in order for
the employee’s resignation to be deemed to have been for Good Reason, the
employee must give the Company written notice of the action or omission giving
rise to “Good Reason” within 30 days after the first occurrence thereof, the
Company must fail to reasonably cure such action or omission within 30 days
after receipt of such notice (the “Cure Period”), and the employee’s resignation
must be effective not later than 30 days after the expiration of such Cure
Period. (l) “Involuntary Termination” means a termination of employment that is
due to: (i) a termination by the Company without Cause or (ii) solely in the
case of an employee at the Executive Vice President level or higher, an
employee’s resignation for Good Reason. (m) “Participation Agreement” means an
agreement between an employee and the Company in substantially the form of
Appendix A attached hereto, and which may include such other terms as the Board
deems necessary or advisable in the administration of the Plan. (n) “Plan
Administrator” means the Board. (o) “Outside Director” means a member of the
Board that meets the requirements to be eligible to receive Plan benefits as set
forth in Section 2. (p) “Target Bonus” means with respect to an Eligible
Employee, if there is a cash bonus plan applicable to such Eligible Employee for
the year in which such Involuntary Termination occurs (“Cash Bonus Plan”), the
cash bonus payable to such Eligible Employee under such Cash Bonus Plan as if
all the applicable performance goals for such year were attained at a level of
100%. If no Cash Bonus Plan is in effect for the year in which such Involuntary
Termination occurs, the Target Bonus Amount will be $0.



--------------------------------------------------------------------------------



 
[exhibit102changeincontro004.jpg]
4 Section 2. ELIGIBILITY FOR BENEFITS. (a) Employees. (1) Eligible Employees. An
employee of the Company is eligible to participate in the Plan if (i) the Board
has designated such employee as eligible to participate in the Plan by providing
such person with a Participation Agreement; (ii) such employee has signed and
returned such Participation Agreement to the Company within the period specified
therein; (iii) such employee’s employment with the Company terminates due to an
Involuntary Termination; and (iv) such employee meets the other Plan eligibility
requirements set forth in this Section 2. (2) Release Requirement. In order to
be eligible to receive benefits under the Plan, the employee also must execute a
general waiver and release in a form acceptable to the Company and which form
will contain other provisions (the “Release”), within the applicable time period
set forth therein, but in no event more than 50 days following the date of the
applicable Involuntary Termination, and such Release must become effective in
accordance with its terms. The Company, in its sole discretion, may modify the
form of the Release to comply with applicable law and shall determine the form
of the required Release, which may be incorporated into a termination agreement
or other agreement with the employee. (3) Plan Benefits Provided in Lieu of
Individual Agreement Severance Benefits. Unless otherwise determined by the Plan
Administrator in its discretion, subject to the requirements of Code Section
409A, if applicable, if an employee is an Eligible Employee and eligible to
receive severance benefits under this Plan and otherwise eligible to receive
severance benefits under the terms of an individually negotiated employment
contract or agreement with the Company or any other severance or equity award
arrangement with the Company that are of the same category and would otherwise
duplicate the severance benefits available under this Plan (“Duplicative
Benefits”) such Eligible Employee will receive severance benefits under this
Plan in lieu of, and not additional to, such Duplicative Benefits. If an
Eligible Employee is eligible to receive Plan benefits, such Eligible Employee
will receive severance benefits under any individually negotiated employment
contract or agreement only to the extent that such benefits have not been waived
or terminated and are not Duplicative Benefits. (4) Exceptions to Benefit
Entitlement. An employee who otherwise is an Eligible Employee will not receive
benefits under the Plan in the following circumstances, as determined by the
Plan Administrator in its sole discretion: (i) The employee voluntarily
terminates employment with the Company without Good Reason, or terminates
employment due to the employee’s death or disability. Voluntary terminations
include, but are not limited to, resignation, retirement, or failure to return
from a leave of absence on the scheduled date. (ii) The employee voluntarily
terminates employment with the Company in order to accept employment with
another entity that is wholly or partly owned (directly or indirectly) by the
Company or an Affiliate.



--------------------------------------------------------------------------------



 
[exhibit102changeincontro005.jpg]
5 (iii) The employee is offered an identical or substantially equivalent or
comparable position with the Company or an Affiliate. For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
provides the employee substantially the same level of responsibility and
compensation and would not give rise to the employee’s right to resign for Good
Reason. (iv) The employee is offered immediate reemployment by a successor to
the Company or an Affiliate or by a purchaser of the Company’s assets, as the
case may be, following a change in control of the Company and the terms of such
reemployment would not give rise to the employee’s right to resign for Good
Reason. For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or an Affiliate or the
purchaser of its assets, as the case may be, results in uninterrupted employment
such that the employee does not incur a lapse in pay or benefits as a result of
the change in ownership of the Company or the sale of its assets. (v) The
employee is rehired by the Company or an Affiliate and recommences employment
prior to the date benefits under the Plan are scheduled to commence. (b) Outside
Directors. A member of the Board is eligible to participate in the Plan as an
“Outside Director” with respect to any equity awards received by such director
while he or she was not an employee of the Company for his or her service on the
Board or a committee thereof (“Outside Director Equity Awards”). Section 3.
AMOUNT OF BENEFIT. (a) Severance Benefit. (1) Eligible Employees. Benefits under
the Plan shall be provided to an Eligible Employee as set forth in the
Participation Agreement. (2) Outside Directors. Notwithstanding anything to the
contrary set forth in an applicable award agreement or the applicable equity
incentive plan under which such award was granted, the restrictions and
conditions applicable to any or all Outside Director Awards, shall lapse and
such Outside Director Awards shall immediately be fully vested upon a Change in
Control and any performance based Outside Director Award shall be deemed fully
earned at the target amount as of the date on which the Change of Control occurs
(collectively, the “Vested Awards”). Unless determined otherwise by the Plan
Administrator in accordance with the terms of the applicable equity plan (such
as to provide for a cash-out of vested options) or as otherwise set forth in the
Plan, (ii) all Vested Awards that are stock unit awards or other stock-based
awards shall be settled or paid within thirty (30) days of vesting hereunder,
and (iii) all Vested Awards that are options and stock appreciation rights shall
remain exercisable until the earlier of the third anniversary of such Change in
Control (or any later date until which it would remain exercisable under such
circumstances by its terms) or the expiration of its original term. (b)
Additional Benefits. Notwithstanding the foregoing, the Company may, in its sole
discretion, provide benefits to employees or directors who are not Eligible
Employees (“Non- Eligible Participants”) chosen by the Board, in its sole
discretion, and the provision of any such benefits to a Non-Eligible Participant
shall in no way obligate the Company to provide such



--------------------------------------------------------------------------------



 
[exhibit102changeincontro006.jpg]
6 benefits to any other Non-Eligible Participant, even if similarly situated. If
benefits under the Plan are provided to a Non-Eligible Participant, references
in the Plan to “Eligible Employee” (and similar references) shall be deemed to
refer to such Non-Eligible Participant. (c) Parachute Payments. (1) Any
provision of the Plan to the contrary notwithstanding, if any payment or benefit
an Eligible Employee would receive from the Company pursuant to the Plan or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount (defined below). The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Eligible Employee’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for the Eligible Employee. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata. (2) In the event it is subsequently determined by the
Internal Revenue Service that some portion of the Reduced Amount as determined
pursuant to clause (x) in the preceding paragraph is subject to the Excise Tax,
the Eligible Employee agrees to promptly return to the Company a sufficient
amount of the Payment so that no portion of the Reduced Amount is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount is determined
pursuant to clause (y) in the preceding paragraph, the Eligible Employee will
have no obligation to return any portion of the Payment pursuant to the
preceding sentence. (3) Unless the Eligible Employee and the Company agree on an
alternative accounting firm or law firm, the accounting firm engaged by the
Company for general tax compliance purposes as of the day prior to the effective
date of the change in ownership or control shall perform the foregoing
calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
in ownership or control, the Company shall appoint a nationally recognized
accounting or law firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. Section 4. RETURN OF
COMPANY PROPERTY. An Eligible Employee will not be entitled to any severance
benefit under the Plan unless and until the Eligible Employee returns all
Company Property. For this purpose, “Company Property” means all Company
documents (and all copies thereof) and other Company property which the Eligible
Employee had in his or her possession at any time, including, but not limited
to, Company files, notes, drawings, records, plans, forecasts, reports, studies,
analyses,



--------------------------------------------------------------------------------



 
[exhibit102changeincontro007.jpg]
7 proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). Section 5. TIME OF PAYMENT
AND FORM OF BENEFIT. The Company reserves the right to specify in the
Participation Agreement whether severance payments under the Plan will be paid
in a single sum, in installments, or in any other form and to specify the timing
of such payments in the Participation Agreement. All such payments under the
Plan will be subject to applicable withholding for federal, state, and local
taxes. If an Eligible Employee is indebted to the Company on his or her
termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. All severance
benefits provided under the Plan are intended to satisfy the requirements for an
exemption from application of Section 409A of the Code to the maximum extent
that an exemption is available and any ambiguities herein shall be interpreted
accordingly. Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under the Plan that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with an Eligible Employee’s
termination of employment unless and until the Eligible Employee has also
incurred a “separation from service,” as such term is defined in Treasury
Regulations Section 1.409A-1(h) (“Separation from Service”), unless the Company
reasonably determines that such amounts may be provided to the Eligible Employee
without causing the Eligible Employee to incur the adverse personal tax
consequences under Section 409A. It is intended that (i) each installment of any
benefits payable under the Plan to an Eligible Employee be regarded as a
separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i), (ii) all payments of any such benefits under the Plan
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (iii) any such benefits consisting of COBRA premiums
also satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(9)(v). However, if the Company determines that any such benefits
payable under the Plan constitute “deferred compensation” under Section 409A and
the Eligible Employee is a “specified employee” of the Company, as such term is
defined in Section 409A(a)(2)(B)(i), then, solely to the extent necessary to
avoid the imposition of the adverse personal tax consequences under Section
409A, (i) the timing of such benefit payments shall be delayed until the earlier
of (A) the date that is 6 months and 1 day after the Eligible Employee’s
Separation from Service and (B) the date of the Eligible Employee’s death (such
applicable date, the “Delayed Initial Payment Date”), and (ii) the Company shall
(A) pay the Eligible Employee a lump sum amount equal to the sum of the benefit
payments that the Eligible Employee would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the



--------------------------------------------------------------------------------



 
[exhibit102changeincontro008.jpg]
8 benefits had not been delayed pursuant to this paragraph and (B) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule. In no event shall payment of any benefits under the Plan be
made prior to an Eligible Employee’s termination date or prior to the effective
date of the Release. If the Company determines that any payments or benefits
provided under the Plan constitute “deferred compensation” under Section 409A,
and the Eligible Employee’s Separation from Service occurs at a time during the
calendar year when the Release could become effective in the calendar year
following the calendar year in which the Eligible Employee’s Separation from
Service occurs, then regardless of when the Release is returned to the Company
and becomes effective, the Release will not be deemed effective any earlier than
the latest permitted effective date (the “Release Deadline”). If the Company
determines that any payments or benefits provided under the Plan constitute
“deferred compensation” under Section 409A, then except to the extent that
payments may be delayed until the Delayed Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll date following the effective
date of an Eligible Employee’s Release, the Company shall (i) pay the Eligible
Employee a lump sum amount equal to the sum of the benefit payments that the
Eligible Employee would otherwise have received through such payroll date but
for the delay in payment related to the effectiveness of the Release and (ii)
commence paying the balance, if any, of the benefits in accordance with the
applicable payment schedule. Section 6. RIGHT TO INTERPRET AND ADMINISTER PLAN;
AMENDMENT AND TERMINATION. (a) Interpretation and Administration. The Board
shall have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the eligibility to participate in the Plan
and amount of benefits paid under the Plan. The rules, interpretations,
computations and other actions of the Board shall be binding and conclusive on
all persons, including all Eligible Employees. (b) Amendment. The Board reserves
the right to amend this Plan at any time; provided, however, that any amendment
of the Plan will not be effective as to a particular employee who is or may be
adversely impacted by such amendment or termination and has an effective
Participation Agreement without the written consent of such employee. Any action
amending the Plan shall be in writing and executed by the Chairman of the Board.
(c) Termination. The Plan will automatically terminate upon the earliest of: (i)
the date 5 years after the Effective Date, or (ii) following satisfaction of all
the Company’s obligations under the Plan. Section 7. NO IMPLIED EMPLOYMENT
CONTRACT. The Plan shall not be deemed (i) to give any employee or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to



--------------------------------------------------------------------------------



 
[exhibit102changeincontro009.jpg]
9 discharge any employee or other person at any time, with or without cause,
which right is hereby reserved. Section 8. LEGAL CONSTRUCTION. This Plan is
intended to be governed by and shall be construed in accordance with the
Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the extent not
preempted by ERISA, the laws of the State of Ohio. Notwithstanding the
foregoing, the Plan is intended to be an unfunded employee welfare benefit plain
maintained primarily to provide benefits for a “select group of management or
highly compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.
Section 9. CLAIMS, INQUIRIES AND APPEALS. (a) Applications for Benefits and
Inquiries. Any application for benefits, inquiries about the Plan or inquiries
about present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative). The Plan Administrator is: Energy Focus, Inc. 32000 Aurora
Road, Suite B Solon, Ohio 44139 Attention: Human Resources (b) Denial of Claims.
In the event that any application for benefits is denied in whole or in part,
the Plan Administrator must provide the applicant with written or electronic
notice of the denial of the application, and of the applicant’s right to review
the denial. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. The notice of denial will be set forth in a manner designed
to be understood by the applicant and will include the following: (1) the
specific reason or reasons for the denial; (2) references to the specific Plan
provisions upon which the denial is based; (3) a description of any additional
information or material that the Plan Administrator needs to complete the review
and an explanation of why such information or material is necessary; and (4) an
explanation of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA following a denial on review of the claim,
as described in Section 9(d) below. This notice of denial will be given to the
applicant within 90 days after the Plan Administrator receives the application,
unless special circumstances require an extension of time, in which case, the
Plan Administrator has up to an additional 90 days for processing the



--------------------------------------------------------------------------------



 
[exhibit102changeincontro010.jpg]
10 application. If an extension of time for processing is required, written
notice of the extension will be furnished to the applicant before the end of the
initial 90-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the application. (c) Request for a
Review. Any person (or that person’s authorized representative) for whom an
application for benefits is denied, in whole or in part, may appeal the denial
by submitting a request for a review to the Plan Administrator within 60 days
after the application is denied. A request for a review shall be in writing and
shall be addressed to: Energy Focus, Inc. 32000 Aurora Road, Suite B Solon, Ohio
44139 Attention: Human Resources A request for review must set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters that the applicant feels are pertinent. The applicant (or his or her
representative) shall have the opportunity to submit (or the Plan Administrator
may require the applicant to submit) written comments, documents, records, and
other information relating to his or her claim. The applicant (or his or her
representative) shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim. The review shall take into account all comments, documents,
records and other information submitted by the applicant (or his or her
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
(d) Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following: (1) the
specific reason or reasons for the denial; (2) references to the specific Plan
provisions upon which the denial is based; (3) a statement that the applicant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to his or her
claim; and



--------------------------------------------------------------------------------



 
[exhibit102changeincontro011.jpg]
11 (4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA. (e) Rules and Procedures. The Plan Administrator will
establish rules and procedures, consistent with the Plan and with ERISA, as
necessary and appropriate in carrying out its responsibilities in reviewing
benefit claims. The Plan Administrator may require an applicant who wishes to
submit additional information in connection with an appeal from the denial of
benefits to do so at the applicant’s own expense. (f) Exhaustion of Remedies. No
legal action for benefits under the Plan may be brought until the applicant (i)
has submitted a written application for benefits in accordance with the
procedures described by Section 9(a) above, (ii) has been notified by the Plan
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 9(c) above, and (iv) has been notified that the Plan
Administrator has denied the appeal. Notwithstanding the foregoing, if the Plan
Administrator does not respond to an Eligible Employee’s claim or appeal within
the relevant time limits specified in this Section 9, the Eligible Employee may
bring legal action for benefits under the Plan pursuant to Section 502(a) of
ERISA. Section 10. BASIS OF PAYMENTS TO AND FROM PLAN. The Plan shall be
unfunded, and all cash payments under the Plan shall be paid only from the
general assets of the Company. Section 11. OTHER PLAN INFORMATION. (a) Employer
and Plan Identification Numbers. The Employer Identification Number assigned to
the Company (which is the “Plan Sponsor” as that term is used in ERISA) by the
Internal Revenue Service is [_________]. The Plan Number assigned to the Plan by
the Plan Sponsor is 50_. (b) Ending Date for Plan’s Fiscal Year. The date of the
end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31. (c) Agent for the Service of Legal Process. The agent for the
service of legal process with respect to the Plan is: Energy Focus, Inc. 32000
Aurora Road, Suite B Solon, Ohio 44139 Attention: Human Resources In addition,
service of legal process may be made upon the Plan Administrator. (d) Plan
Sponsor. The “Plan Sponsor” is: Energy Focus, Inc. 32000 Aurora Road, Suite B



--------------------------------------------------------------------------------



 
[exhibit102changeincontro012.jpg]
12 Solon, Ohio 44139 Attention: Human Resources (e) Plan Administrator. The Plan
Administrator is the Board. The Plan Administrator’s contact information is:
Energy Focus, Inc. 32000 Aurora Road, Suite B Solon, Ohio 44139 Attention: Human
Resources The Plan Administrator is the named party charged with the
responsibility for administering the Plan. The Plan is self-administered by the
Company.



--------------------------------------------------------------------------------



 
[exhibit102changeincontro013.jpg]
Appendix A-1 APPENDIX A ENERGY FOCUS, INC. CHANGE IN CONTROL BENEFIT PLAN
PARTICIPATION AGREEMENT Name: Section 1. ELIGIBILITY. You have been designated
as eligible to participate in the Energy Focus, Inc. Change in Control Benefit
Plan (the “Plan”), a copy of which is attached as EXHIBIT 1 to this
Participation Agreement (the “Agreement”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Section 2. SEVERANCE BENEFITS. Subject to the terms
of the Plan, if you are terminated in an Involuntary Termination, and meet all
the other eligibility requirements set forth in the Plan, including, without
limitation, executing the required Release within the applicable time period set
forth therein and provided that such Release becomes effective in accordance
with its terms, you will receive the severance benefits set forth in this
Section 2. Notwithstanding the schedule for provision of severance benefits as
set forth below, the provision of any severance benefits under this Section 2 is
subject to any delay in payment that may be required under Section 5 of the
Plan. (a) Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to [______] times [the sum of (a) ]your
Annual Base Salary [plus (b) your Target Bonus] (the “Base Compensation
Severance Benefit”). The Base Compensation Severance Benefit will be payable to
you on the tenth business day following the effective date of your Release. (b)
[Target Bonus Severance Benefit. You will be entitled to receive a single lump
sum cash payment equal to a pro-rata portion of your Target Bonus, with such
pro-rata portion calculated with reference to the number of days in the calendar
year that precedes the date of the Involuntary Termination divided by the number
of days in the calendar year that includes the date of the Involuntary
Termination. (the “Target Bonus Severance Benefit”). The Target Bonus Severance
Benefit will be payable to you on the tenth business day following the effective
date of your Release.] (c) [Accelerated Vesting of Stock Awards. (1) Effective
as of the effective date of your Release, to the extent not previously vested
and notwithstanding anything to the contrary set forth in an applicable award
agreement or the applicable Equity Plan under which such award was granted, the
restrictions and conditions applicable to any equity awards of the Company held
by you (the “Awards”), shall lapse and such Awards shall immediately be fully
vested upon a Change in Control and any



--------------------------------------------------------------------------------



 
[exhibit102changeincontro014.jpg]
Appendix A-2 performance-based Award shall be deemed fully earned at the target
amount as of the date on which the Change of Control occurs (collectively, the
“Vested Awards”). Unless determined otherwise by the Plan Administrator in
accordance with the terms of the applicable Equity Plan (such as to provide for
a cash-out of vested options) or as otherwise set forth in the Plan, (ii) all
Vested Awards that are stock unit awards or other stock-based awards shall be
settled or paid within thirty (30) days of vesting hereunder, and (iii) all
Vested Awards that are options and stock appreciation rights shall remain
exercisable until the earlier of the third anniversary of such Change in Control
(or any later date until which it would remain exercisable under such
circumstances by its terms) or the expiration of its original term.
Notwithstanding the foregoing, this Section 2(c) shall not apply to stock awards
issued under or held in any Qualified Plan.] (d) Payment of Continued Group
Health Plan Benefits. (1) If you timely elect continued group health plan
continuation coverage under COBRA the Company shall pay the full amount of your
COBRA premiums on behalf of you for your continued coverage under the Company’s
group health plans, including coverage for your eligible dependents, for [____]
months following your Involuntary Termination (the “COBRA Payment Period”). Upon
the conclusion of such period of insurance premium payments made by the Company
you will be responsible for the entire payment of premiums (or payment for the
cost of coverage) required under COBRA for the duration of your eligible COBRA
coverage period. For purposes of this Section, (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility. (2)
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act)
or causing the Company’s group health plan to fail to comply with the
nondiscrimination requirements of Section 105(h) of the Code, then in lieu of
paying COBRA premiums on your behalf, the Company will instead pay you on the
last day of each remaining month of the COBRA Payment Period a fully taxable
cash payment equal to the COBRA premium for that month, subject to applicable
tax withholding (such amount, the “Special Severance Payment”), such Special
Severance Payment to be made without regard to your election of COBRA coverage
or payment of COBRA premiums and without regard to your continued eligibility
for COBRA coverage during the COBRA Payment Period. Such Special Severance
Payment shall end upon expiration of the COBRA Payment Period. Section 3.
DEFINITIONS. (a) “Equity Plan” means the Company’s 2004 Stock Incentive Plan,
2008 Incentive Stock Plan, 2014 Stock Incentive Plan, as each may be amended, or
any successor or other equity incentive plan adopted by the Company which govern
your stock awards, as applicable. (b) “Qualified Plan” means a plan sponsored by
the Company or an Affiliate that is intended to be qualified under Section
401(a) of the Internal Revenue Code.



--------------------------------------------------------------------------------



 
[exhibit102changeincontro015.jpg]
Appendix A-3 Section 4. ACKNOWLEDGEMENTS. As a condition to participation in the
Plan, you hereby acknowledge each of the following: (a) This Agreement and the
Plan supersedes any severance benefit plan, policy or practice previously
maintained by the Company that may have been applicable to you, including any
individually negotiated employment agreement with the Company as it may have
been amended from time to time (as so amended, the “Employment Agreement”). (b)
The severance benefits that may be provided to you under this Agreement may
reduce the severance benefits that would otherwise be provided to you under your
Employment Agreement, or otherwise, as further specified in Section 2(c) of the
Plan. For the avoidance of doubt, in no event shall you be entitled to receive
Duplicative Benefits. To accept the terms of this Agreement and participate in
the Plan, please sign and date this Agreement in the space provided below and
return it to _____________________ no later than _______________________. Energy
Focus, Inc. By: Name: Title: ______________________________
_____________________________________ [Eligible Employee] Date



--------------------------------------------------------------------------------



 